EXHIBIT 10.5

JOSEPH C. CAPEZZA

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of October 9, 2007 and amended and restated as of December 3,
2008, by and between Health Net, Inc., a Delaware corporation (the “Company”),
with its principal place of business located at 21650 Oxnard Street, Woodland
Hills, California 91367, and Joseph C. Capezza (“Executive”).

RECITALS

WHEREAS, the Company and Executive are party to an Employment Agreement dated
October 9, 2007 (the “Prior Agreement”); and

WHEREAS, the Company and Executive desire to amend and restate the Prior
Agreement to conform it to the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations and Internal
Revenue Service guidance thereunder.

NOW, THEREFORE, in consideration of the following covenants, conditions and
promises contained herein, and other good and valuable consideration, the
Company and Executive hereby agree as follows:

1. Duties and Salary.

A. Duties. Executive’s employment with the Company shall commence on November 1,
2007 (the “Effective Date”) and Executive’s title will be Executive Vice
President & Chief Financial Officer. Executive shall report directly to the
President and Chief Executive Officer of the Company. Executive’s duties and
responsibilities are to provide executive leadership, infrastructure, processes
and management of the Company’s Finance organization, but the Company reserves
the right to assign Executive other duties as needed and to change Executive’s
duties from time to time on reasonable notice, based on Executive’s skills and
the needs of the Company.

B. Salary. Executive will be paid a base salary at the annual rate of $550,000,
which salary will be paid on a pro-rated bi-weekly basis, less applicable
withholdings (“Base Salary”), covering all hours worked. Generally, Executive’s
Base Salary will be reviewed annually, but the Company reserves the right to
change Executive’s compensation from time-to-time. Pursuant to the charter of
the Compensation Committee of the Company’s Board of Directors (the
“Committee”), any such adjustment to Executive’s compensation must be made with
the approval of the Committee and, in the event that Executive constitutes one
of the top two (2) highest paid executive officers of the Company, with the
ratification of the Company’s Board of Directors.

 

- 1 -



--------------------------------------------------------------------------------

C. Engagement Bonus. Executive will receive an engagement bonus in the amount of
$350,000 payable within thirty (30) days of the Effective Date. Executive must
be actively employed and on the Company payroll at the time the bonus is paid.
If Executive voluntarily Terminates (as defined below) employment with the
Company or if the Company Terminates (as defined below) Executive’s employment
for Cause within the first twenty-four (24) months of employment, Executive will
be required to repay a prorated portion of the engagement bonus to the Company
based on the number of months Executive has been employed by the Company as of
the date of such Termination.

D. Disclosure of Personal Compensation Information. As an “executive officer” of
the Company (as such term is defined in the rules and regulations of the
Securities and Exchange Commission (“SEC”)), information regarding Executive’s
employment arrangements with the Company, including, among other things, the
terms of this Agreement and any stock option agreement, restricted stock
agreement, restricted stock unit agreement, performance share agreement and/or
severance agreement Executive enters into with the Company from time to time
(collectively, “Personal Compensation Information”), may be disclosed in filings
with the SEC, the New York Stock Exchange (“NYSE”) and/or other regulatory
organizations upon the occurrence of certain triggering events. Such triggering
events include, but are not limited to, the execution of this Agreement and any
amendments thereto, changes in Executive’s Base Salary, any annual incentive
payment (whether in the form of cash or equity) awarded to Executive and the
establishment of performance goals under the Company’s incentive plans.
Executive’s execution of this Agreement will serve as Executive’s
acknowledgement that Executive’s Personal Compensation Information may be
publicly disclosed from time to time in filings with the SEC, NYSE or otherwise
as required by applicable law.

2. Adjustments and Changes in Employment Status. Executive understands that the
Company reserves the right to make personnel decisions regarding Executive’s
employment, including, but not limited to, decisions regarding any promotion,
salary adjustment, transfer or disciplinary action, up to and including
Termination (as defined below), consistent with the needs of the business of the
Company; provided, however, that those decisions do not violate or alter any of
the terms of this Agreement.

For purposes of this Agreement, the capitalized terms “Termination” and
“Terminate,” shall mean Executive’s Separation from Service (as defined below)
from the Company. A “Separation from Service” shall have the meaning ascribed to
such term in Treasury Regulations promulgated under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), from time to time and other
publications of the Internal Revenue Service published in the Internal Revenue
Bulletin from time to time.

3. Protection of Proprietary and Confidential Information. Executive agrees that
Executive’s employment creates a relationship of confidence and trust with the
Company with respect to Proprietary and Confidential Information (as defined
below) of the Company learned by Executive during Executive’s employment.

A. Except as may be required of the Executive by law, Executive agrees not to
directly or indirectly use or disclose any of the Proprietary and Confidential
Information of the Company or any of its affiliates at any time except in
connection with the services Executive

 

- 2 -



--------------------------------------------------------------------------------

provides to such entities. “Proprietary and Confidential Information” shall mean
trade secrets, confidential knowledge, data or any other proprietary or
confidential information of the Company or any of its affiliates, or of any
customers, members, employees or directors of any of such entities, but shall
not include any information that (i) was publicly known and made generally
available in the public domain prior to the time of disclosure to Executive by
the Company or (ii) becomes publicly known and made generally available after
disclosure to Executive by the Company other than as a result of a disclosure by
Executive in violation of this Agreement. By way of illustration but not
limitation, “Proprietary and Confidential Information” includes: (i) trade
secrets, documents, memoranda, reports, files, correspondence, lists and other
written and graphic records affecting or relating to any such entity’s business;
(ii) confidential marketing information including without limitation marketing
strategies, customer and client names and requirements, services, prices,
margins and costs; (iii) confidential financial information; (iv) personnel
information (including without limitation employee compensation); and (v) other
confidential business information.

B. Executive further agrees that at all times during Executive’s employment and
thereafter, Executive will keep in confidence and trust all Proprietary and
Confidential Information, and that Executive will not use or disclose any
Proprietary and Confidential Information or anything related to such information
without the written consent of the Company, except as may be necessary in the
ordinary course of performing Executive’s duties to the Company.

C. All Company property, including, but not limited to, Proprietary and
Confidential Information, documents, data, records, apparatus, equipment and
other physical property, whether or not pertaining to Proprietary and
Confidential Information, provided to Executive by the Company or any of its
affiliates or produced by Executive or others in connection with Executive’s
providing services to the Company or any of its affiliates shall be and remain
the sole property of the Company or its affiliates (as the case may be) and
shall be returned promptly to such appropriate entity as and when requested by
such entity. Executive shall return and deliver all such property upon
termination of Executive’s employment, and Executive may not take any such
property or any reproduction of such property upon such termination.

D. Executive recognizes that the Company and its affiliates have received and in
the future will receive information from third parties which is private,
proprietary or confidential information subject to a duty on such entity’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Executive agrees that during Executive’s employment,
and thereafter, Executive owes such entities and such third parties a duty to
hold all such private, proprietary or confidential information received from
third parties in the strictest confidence and not to disclose it, except as
necessary in carrying out Executive’s work for such entities consistent with
such entities’ agreements with such third parties, and not to use it for the
benefit of anyone other than for such entities or such third parties consistent
with such entities’ agreements with such third parties.

E. Executive’s obligations under this Section 3 shall continue after the
Termination of Executive’s employment.

 

- 3 -



--------------------------------------------------------------------------------

4. Drug Screening; Background Check; Physical Exam.

A. Drug Screening. The Company reserves the right to terminate Executive’s
employment in the event Executive does not pass the Company’s drug screening
test for illegal drugs.

B. Background Check. The Company reserves the right to terminate Executive’s
employment in the event the background check conducted by the Company on
Executive is not satisfactory to the Company in the Company’s sole discretion.
The Company shall notify Executive of the results of the background check within
five (5) business days of the receipt of the same.

C. Physical Exam. Executive shall be required, on an annual basis, to undergo a
physical examination and to send evidence that Executive has undergone such exam
(but in no case the results of such exam) to the Senior Vice President of
Organizational Effectiveness. The Company shall reimburse Executive for any
out-of-pocket expenses relating to the physical examination that are not
otherwise covered by Executive’s health insurance plan.

5. Immigration Documentation. Executive’s employment is contingent on
Executive’s ability to prove Executive’s identity and authorization to work in
the United States for the Company. Executive must comply with the Immigration
and Naturalization Service’s employment verification requirements.

6. Representations and Warranties of Executive.

A. No Violation; No Conflicts. Executive represents and warrants to the Company
that the entering into of this Agreement and Executive’s performance of
Executive’s duties hereunder, will not violate any agreements with, or trade
secrets of, any other person or entity. Executive further represents and
warrants that Executive does not have any relationship or commitment to any
other person or entity that might be in conflict with Executive’s obligations to
the Company under this Agreement, including but not limited to outside
employment, sales broker relationships, investments or business activities.
Executive understands and agrees that while employed by the Company Executive is
expected to refrain from engaging in any outside activities that might be in
conflict with the business interests of the Company. In addition, Executive
represents and warrants to the Company that Executive has not shared with or
disclosed to, and will not share with or disclose to, the Company any
proprietary or confidential information of Executive’s previous employers or any
other third party.

B. Legal Proceedings. Executive represents and warrants to the Company that
Executive has not been arrested, indicted, convicted or otherwise involved in
any criminal or civil action or legal matter that could affect Executive’s
ability to perform Executive’s duties hereunder or that may have a negative
impact on the Company, its reputation or its operations. Executive agrees, to
the extent permitted by applicable law, to notify the Company’s Senior Vice
President of Organizational Effectiveness immediately in the event that
Executive becomes party to any criminal or civil action or other legal matter in
the future that could have an affect on the foregoing representation.

 

- 4 -



--------------------------------------------------------------------------------

7. Executive Benefits.

A. Employee Benefit Programs. Executive shall be eligible to participate in the
Company’s various employee benefit programs and plans in place from time to time
as long as Executive remains employed by the Company and Executive meets the
applicable participation requirements. These benefit programs and plans include
paid time off (“PTO”), holidays, group medical, dental, vision, term life, and
short and long term disability insurance and participation in the Company’s
401(k) plan, tuition reimbursement plan and deferred compensation plan. The
Company or its subsidiaries or affiliates may modify, terminate or amend any
benefit or plan in its discretion, retroactively or prospectively, subject only
to applicable law; provided, that any such modifications, terminations and
amendments are directed at rights granted to a class of employees generally and
not directed to the Executive or any specific rights granted to Executive in
this Agreement.

B. Required Insurance. Executive will be covered by workers’ compensation
insurance and state disability insurance, as required by state law.

C. Financial Counseling Allowance. Executive will be entitled to be reimbursed
up to the amount of $5,000 per year for documented costs incurred for personal
financial counseling services provided to Executive, including tax preparation,
as long as Executive remains employed by the Company.

D. Incentive Bonus. Executive will be eligible to participate in the Health Net,
Inc. Executive Incentive Plan (“EIP”) in accordance with the terms of the EIP,
which provides Executive with a target opportunity to earn each plan year up to
80% of Executive’s Base Salary as additional compensation according to the terms
of the EIP. The bonus payment will range from 0% to 200% of target depending
upon the actual results achieved, and specific, individually tailored measures
will be established by the Company that must be achieved by Executive in order
for Executive to be eligible to receive bonus payments for a given plan year. It
is understood that the Committee and the Company will award bonus amounts, if
any, as it deems appropriate consistent with the EIP. For 2007, Executive’s
incentive bonus will be guaranteed at $440,000 and shall be paid on or before
March 15, 2008.

E. Relocation Benefits. Executive’s relocation will be covered under the
Company’s Relocation Policy currently in effect. All relocation expenses not
deductible under IRS regulations, except the miscellaneous spending allowance,
will be “grossed up” for income tax purposes at the supplemental federal tax
rate and applicable state tax rate. In the event Executive is Terminated without
Cause by the Company within the first twenty-four (24) months of employment and
Executive is unable to secure new employment with a relocation benefit within
thirty (30) days of the date of such Termination, the Company shall provide
Executive relocation services in an amount not to exceed $80,000 (the “Move-Back
Benefit”). Executive acknowledges and agrees that any amounts paid to Executive
as part of the Move Back Benefit shall be imputed income to the Executive and
Executive shall be solely responsible for any income taxes resulting there from.

F. Expenses. Subject to and in accordance with the Company’s written policies
for business and travel expenses, Executive will receive reimbursement for all
business travel and other out-of-pocket expenses reasonably incurred by
Executive in the performance of Executive’s duties pursuant to this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

8. Equity Grants.

A. Initial Equity Grant. As of Effective Date, Executive will be granted 40,000
restricted stock units of the Company’s Common Stock (the “RSUs”), which will
vest and become non-forfeitable in accordance with the terms of the restricted
stock unit agreement to be entered into between the Company and Executive on the
Effective Date. The RSUs granted to Executive will be granted under one of the
Company’s Long-Term Incentive Plans in accordance with and subject to the terms
and conditions set forth in such plan and the restricted stock unit agreement
executed in connection with such grant.

In addition, as of the Effective Date, Executive will be granted 40,000
performance shares (the “Performance Shares”) which will vest and become
non-forfeitable in accordance with the terms of the performance share agreement
to be entered into between the Company and Executive on the Effective Date. The
Performance Shares granted to Executive will be granted under one of the
Company’s Long-Term Incentive Plans in accordance with and subject to the terms
and conditions set forth in such plan and the performance share agreement
executed in connection with such grant.

B. Future Equity Grants. Any future equity grants made to Executive will be
granted under one of the Company’s Long-Term Incentive Plans, and will be
subject to the terms of such plan and of the agreement executed in connection
with such grant. Any future equity grants to Executive will be made at the
discretion of the Committee. Executive acknowledges and agrees that Executive
will not be eligible for an annual equity grant in 2008.

C. Company Stock Ownership Requirement. In accordance with the Executive Officer
Stock Ownership Policy adopted by the Board of Directors of the Company (the
“Executive Stock Ownership Policy”), Executive is required to own shares of
Common Stock of the Company having a value of three times (3x) Executive’s Base
Salary in effect from time to time pursuant to this Agreement (the “Stock
Ownership Requirement”). The number of shares of Common Stock Executive is
required to own will be calculated based on the average NYSE closing price per
share of the Company’s Common Stock (as adjusted for stock splits and similar
changes to the Common Stock) for the most recently completed fiscal year of the
Company.

Using Executive’s current salary of $550,000 and a stock price of $45.34, which
is the average closing price per share of the Company’s Common Stock as of
December 31, 2006, Executive’s current stock ownership requirement is 36,392
shares (“Target Amount”). The Target Amount is subject to change from time to
time based on (1) changes in the average closing sales price of the Company’s
Common Stock on an annual basis and (2) any changes in Executive’s Base Salary
made pursuant to and in accordance with Section 1B of this Agreement. Any shares
of Company Common Stock that Executive owns, and any restricted stock units,
shares of restricted stock or performance shares of the Company that Executive
owns and have vested count toward the Target Amount. Stock options, unvested
restricted stock units, unvested shares of restricted stock, unvested
performance shares and shares of Common Stock gifted to others do not count
toward the Target Amount. Under the Executive Stock Ownership Policy, Executive
will have until four years from the Effective Date to comply with the Stock
Ownership Requirement.

 

- 6 -



--------------------------------------------------------------------------------

The Committee expects that Executive will make reasonable progress toward
Executive’s Stock Ownership Requirement. Executive will be notified on an annual
basis of any changes in Executive’s Target Amount.

9. Term of Employment. Executive’s employment with the Company is at the mutual
consent of Executive and the Company. Nothing in this Agreement is intended to
guarantee Executive’s continuing employment with the Company or employment for
any specific length of time. Accordingly, either Executive or the Company may
terminate the employment relationship at any time, with or without advance
notice and with or without “Cause” (as defined below). Upon Termination of
Executive’s employment for any reason, in addition to any other payments that
may be payable to Executive hereunder, Executive (or Executive’s beneficiaries
or estate) shall be paid (in each case to the extent not theretofore paid)
within thirty (30) days following Executive’s date of Termination (or such
shorter period that may be required by applicable law): (a) Executive’s annual
Base Salary through such date, (b) accrued but unused PTO, (c) reimbursable
expenses incurred by Executive prior to the Termination date and (d) amounts
under any other compensatory plan, arrangement or program payment to which
Executive may then be entitled. The Company acknowledges and agrees that,
following the Termination of Executive’s employment for any reason, Executive
shall continue to be entitled to receive any vested benefit Executive has
accrued pursuant to the Company’s 401(k) Plan and shall be entitled to all
post-termination rights and benefits available to Executive under applicable law
relating to the 401(k) Plan and any other benefit plan in which Executive
participated pre-Termination. This Agreement constitutes a final and fully
binding integrated agreement with respect to the at-will nature of the
employment relationship.

10. Termination of Employment/Severance Pay.

A. Termination Without Cause Not Following Change in Control. If Executive’s
employment is Terminated by the Company without “Cause” (as defined in
Section 10(D) below) at any time that is not within two (2) years after a
“Change in Control” (as defined below) of Health Net, Inc., Executive will be
entitled to receive, within thirty (30) days following the Termination of
Executive’s employment, provided that Executive signs, prior to the expiration
of such (30) day period, a Separation Agreement, Waiver and Release of Claims
substantially in the form attached hereto as Exhibit A, which is incorporated
into this Agreement by reference, (i) a lump sum cash payment equal to
twenty-four (24) months of Executive’s Base Salary in effect immediately prior
to the date of Executive’s Termination, and (ii) the continuation of Executive’s
medical, dental and vision benefits (as maintained for Executive’s benefit
immediately prior to the date of Executive’s Termination) (the “Benefits”) for
Executive and Executive’s dependents for a period of six (6) months following
the effective date of Executive’s Termination, and (iii) the continuation, under
COBRA, of Executive’s Benefits for Executive and Executive’s dependents for an
additional period of eighteen (18) months, with premium payments paid by the
Company on Executive’s behalf, provided, that Executive properly elects to
continue those benefits under COBRA.

For purposes of this Agreement, “Change in Control” is defined as any of the
following which occurs subsequent to the effective date of Executive’s
employment:

(i) Any person (as such term is defined under Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), corporation or other
entity (other than Health Net, Inc. or any of its subsidiaries, or any employee
benefit plan sponsored by Health Net, Inc. or any of its subsidiaries) is or
becomes the beneficial owner (as such term is defined in Rule 13d-3 under the
Exchange Act) of securities of Health Net, Inc. representing twenty percent
(20%) or more of the combined voting power of the outstanding securities of
Health Net, Inc. which ordinarily (and apart from rights accruing under special
circumstances) have the right to vote in the election of directors (calculated
as provided in paragraph (d) of such Rule 13d-3 in the case of rights to acquire
Health Net, Inc.’s securities) (the “Securities”);

 

- 7 -



--------------------------------------------------------------------------------

(ii) As a result of a tender offer, merger, sale of assets or other major
transaction, the persons who are directors of Health Net, Inc. immediately prior
to such transaction cease to constitute a majority of the Board of Directors of
Health Net, Inc. (or any successor corporations) immediately after such
transaction;

(iii) Health Net, Inc. is merged or consolidated with any other person, firm,
corporation or other entity and, as a result, the shareholders of Health Net,
Inc., as determined immediately before such transaction, own less than eighty
percent (80%) of the outstanding Securities of the surviving or resulting entity
immediately after such transaction:

(iv) A tender offer or exchange offer is made and consummated for the ownership
of twenty percent (20%) or more of the outstanding Securities of Health Net,
Inc.;

(v) Health Net, Inc. transfers substantially all of its assets to another
person, firm, corporation or other entity that is not a wholly-owned subsidiary
of Health Net, Inc.; or

(vi) Health Net, Inc. enters into a management agreement with another person,
firm, corporation or other entity that is not a wholly-owned subsidiary of
Health Net, Inc. and such management agreement extends hiring and firing
authority over Executive to an individual or organization other than Health Net,
Inc.

B. Termination Without Cause or For Good Reason Following Change in Control. If
at any time within two (2) years after a Change in Control of Health Net, Inc.
Executive’s employment is Terminated by the Company without Cause or Executive
Terminates Executive’s employment for “Good Reason” (as defined below) (by
giving the Company at least fourteen (14) days prior written notice of the
effective date of Termination), then Executive will be entitled to receive,
within thirty (30) days following the Termination of Executive’s employment,
provided that Executive signs, prior to the expiration of such thirty (30) day
period, a Separation Agreement, Waiver and Release of Claims substantially in
the form attached hereto as Exhibit A, which is incorporated into this Agreement
by reference, (i) a lump sum payment equal to thirty-six (36) months of
Executive’s Base Salary in effect immediately prior to the date of Executive’s
Termination, and (ii) the continuation of Executive’s Benefits for eighteen
(18) months following Executive’s date of Termination, and (iii) and after
expiration of such eighteen (18) months Benefits continuation period, the
continuation, under COBRA, of Benefits for

 

- 8 -



--------------------------------------------------------------------------------

Executive and Executive’s dependents for an additional period of eighteen
(18) months following the effective date of Executive’s Termination with premium
payments made by the Company on Executive’s behalf, provided, that Executive
properly elects to continue those benefits under COBRA, and provided, further,
that in the event the Company requests, in writing, prior to such voluntary
Termination by Executive for Good Reason that Executive continue in the employ
of the Company for a period of time up to 90 days following such Change in
Control, then Executive shall forfeit such severance allowance if Executive
voluntarily leaves the employ of the Company prior to the expiration of such
period of time.

For purposes of this Agreement, the term “Good Reason” means any of the
following which occurs, without Executive’s consent, within two (2) years
following the effective date of a Change in Control as defined above:

(i) A substantial reduction in the scope of Executive’s authority, duties or
responsibilities with the Company, except in connection with the Termination of
Executive’s employment for Disability (as defined below), normal retirement or
Cause or by Executive voluntarily other than for Good Reason;

(ii) A material reduction by the Company in Executive’s base compensation (i.e.,
Executive’s Base Salary and/or annual target bonus) as in effect immediately
prior to any such reduction;

(iii) A relocation of Executive to a work location more than fifty (50) miles
from Executive’s work location immediately prior to such proposed relocation;
provided that such proposed relocation results in a materially greater commute
for Executive based on Executive’s residence immediately prior to such
relocation; or

(iv) The failure of the Company to obtain an assumption agreement from any
successor contemplated under Section 14 of this Agreement;

provided, however, that Executive must provide notice to the Company of the
existence of the condition described above within ninety (90) days of the
initial existence of the condition, upon the notice of which the Company has
thirty (30) days during which it may remedy the condition, in accordance with
Treasury Regulation Section 1.409A-1(n)(2)(ii).

C. Voluntary Termination. Notwithstanding anything to the contrary in this
Agreement, whether express or implied, Executive may at any time Terminate
Executive’s employment for any reason by giving the Company fourteen (14) days
prior written notice of the effective date of Termination. In the event that
Executive voluntarily Terminates employment with the Company (except for Good
Reason within two (2) years after a Change in Control of Health Net, Inc.), then
Executive shall not be eligible to receive any payments or continuation of
Benefits set forth in this Section 10 other than compensation and benefits
earned through the date of Termination).

D. Termination by the Company for Cause. The Company may Terminate Executive’s
employment for Cause at any time with or without advance notice. In the event of
such Termination, Executive will not be eligible to receive any of the payments
set forth in Section 10(A) or 10(B) above. For purposes of this Agreement, a
Termination for “Cause” is defined as: (i) an act of dishonesty causing harm to
the Company or any of its affiliates, (ii) the

 

- 9 -



--------------------------------------------------------------------------------

material breach of either the Company’s Code of Business Conduct and Ethics (the
“Code of Conduct”) or any policy or procedure developed and published by the
Company regarding compliance or ethics related to the Code of Conduct,
(iii) habitual drunkenness or narcotic drug addiction, (iv) conviction of a
felony or a misdemeanor involving moral turpitude, (v) willful refusal to
perform or gross neglect of the duties assigned to Executive, (vi) the willful
breach of any law that, directly or indirectly, affects the Company or any of
its affiliates, (vii) a material breach by Executive following a Change in
Control of those duties and responsibilities of Executive that do not differ in
any material respect from Executive’s duties and responsibilities during the
90-day period immediately prior to such Change in Control (other than as a
result of incapacity due to physical or mental illness) which is demonstrably
willful and deliberate on Executive’s part, which is committed in bad faith or
without reasonable belief that such breach is in the best interests of the
Company or any of its affiliates and which is not remedied in a reasonable
period of time after receipt of written notice from the Company specifying such
breach, or (viii) breach of Executive’s obligations hereunder (or under any
Company policy) to protect the proprietary and confidential information of the
Company or any of its affiliates.

E. Termination Due to Death or Disability. In the event that Executive’s
employment is Terminated at any time due to Executive’s death or “Disability”
(as defined below), Executive (or Executive’s beneficiaries or estate) shall be
entitled to receive, provided Executive (or Executive’s beneficiaries or estate,
as applicable) signs a Separation Agreement, Waiver and Release of Claims
substantially in the form attached hereto as Exhibit A, which is incorporated
into this Agreement by reference, (i) continuation of Executive’s Benefits for a
period of twelve (12) months from the date of Termination and (ii) a lump sum
payment equal to one times (1x) Executive’s Annual Base Salary in effect
immediately prior to the date of Executive’s Termination, to be paid within
thirty (30) days following Executive’s Termination of employment. For purposes
of this Agreement, a Termination for “Disability” shall mean a Termination of
Executive’s employment due to Executive’s absence from Executive’s duties with
the Company on a full-time basis for at least 180 consecutive days as a result
of Executive’s incapacity due to physical or mental illness.

11. Withholding. All payments required to be made by the Company hereunder to
Executive or Executive’s estate or beneficiaries shall be subject to the
withholding of such amounts relating to taxes as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation.

12. Potential Tax Consequences for “Parachute” Payments

A. Tax Gross-Up. Notwithstanding any other provisions of this Agreement, during
the period from November 1, 2007 through December 31, 2009 only, a period of
twenty-six (26 months), in the event that (i) any payment or distribution by the
Company to or for Executive’s benefit (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in a
Change in Control or any person affiliated with the Company or such person) (all
such payments and distributions, including the severance payments and benefits
provided for in Section 10 hereof (the “Severance Payments”), being hereinafter
called (“Total Payments”) would be subject (in whole or part) to the excise tax
imposed under Section 4999 of the Code, or any successor provision enacted under
the Code or any interest or penalties (to the extent permitted under Treasury
Regulation 1.409A-3(i)(1)(v)) are incurred by Executive with

 

- 10 -



--------------------------------------------------------------------------------

respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”) and
(ii) the amount of such Total Payments subject to such Excise Tax exceeds
$50,000, then the Company shall pay to Executive an additional cash payment (the
“Tax Gross-Up”) so that after receipt of such Tax Gross-Up, the payment of any
additional federal, state and local income taxes on such Tax Gross-Up amount and
the payment of any Excise Taxes, Executive shall receive such net amount of
Total Payments equal to the amount that Executive would have received if no
Excise Tax was due. If the amount of Total Payments subject to the Excise Tax
does not exceed $50,000, then the Tax-Gross-Up shall not be paid and the
Severance Payments shall be reduced (if necessary, to zero) to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax.

B. Accounting Firm Determination. All determinations required to be made under
this Section 12, including whether and when a Tax Gross-Up is required and the
amount of such Tax Gross-Up and the assumptions to be utilized in arriving at
such determination, shall be made by the public accounting firm that,
immediately prior to the Change in Control, was the Company’s independent
auditor (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Executive within fifteen (15) business days
of the receipt of notice from Executive that Executive has received Total
Payments, or such earlier time as is requested by the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any Tax
Gross-Up, as determined pursuant to this Section 12, shall be paid by the
Company to Executive within five (5) days of the receipt of the Accounting
Firm’s determination, but in no event later than the end of Executive’s taxable
year next following Executive’s taxable year in which Executive pays the Excise
Tax. If the Accounting Firm determines that no Excise Tax is payable by
Executive, then the Accounting Firm shall furnish to Executive a written opinion
that failure to report the Excise Tax on Executive’s applicable federal income
tax return would not result in the imposition of any tax assessment or a
negligence or similar penalty. As a result of any uncertainty in the application
of Section 4999 of the Code at the time of the determination by the Accounting
Firm hereunder, it is possible that Tax Gross-Up which will not have been made
by the Company should have been made (“Underpayment”), or that amount of the Tax
Gross-Up will exceed the amount required under Section 12(A) (“Overpayment”). In
the event that the Accounting Firm shall determine that an Underpayment or
Overpayment has occurred, either Executive or the Company, as applicable, shall
promptly reimburse the other for the amount of such Underpayment or Overpayment
that has occurred

C. Notifications. Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Tax Gross-Up. Such notification shall be given as soon as
practicable but no later than ten (10) business days after Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. Executive and
the Company shall each reasonably cooperate with the other in connection with
any administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to Total Payments.

D. Payment Calculator. At the time that payments are made under this Section 12,
the Company shall provide Executive with a written statement setting forth the
manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions or other advice the
Company has received from tax counsel, the Accounting Firm or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).

 

- 11 -



--------------------------------------------------------------------------------

13. Restrictive Covenants.

A. Non-Competition. Executive hereby agrees that, during (i) the six (6)-month
period following a Termination of Executive’s employment with the Company that
entitles Executive to receive severance benefits under this Agreement or a
written agreement with or policy of the Company or (ii) the twelve (12)-month
period following a Termination of Executive’s employment with the Company that
does not entitle Executive to receive such severance benefits (the period
referred to in either clause (i) or (ii), the “Restricted Period”), Executive
shall not undertake any employment or activity (including, but not limited to,
consulting services) with a Competitor (as defined below) in any geographic area
in which the Company or any of its affiliates operate (the “Market Area”), where
the loyal and complete fulfillment of the duties of the competitive employment
or activity would call upon Executive to reveal, to make judgments on or
otherwise use or disclose any confidential business information or trade secrets
of the business of the Company or any of its affiliates to which Executive had
access during Executive’s employment with the Company. For purposes of this
Section, “Competitor” shall refer to any health maintenance organization or
insurance company that provides managed health care or related services similar
to those provided by the Company or any of its affiliates.

B. Non-Solicitation. In addition, Executive agrees that, during the applicable
Restricted Period following Termination of Executive’s employment with the
Company, Executive shall not, directly or indirectly, (i) solicit, interfere
with, hire, offer to hire or induce any person, who is or was an employee of the
Company or any of its affiliates at the time of such solicitation, interference,
hiring, offering to hire or inducement, to discontinue his/her relationship with
the Company or any of its affiliates or to accept employment by, or enter into a
business relationship with, Executive or any other entity or person or
(ii) solicit, interfere with or otherwise contact any customer or client of the
Company or any of its affiliates. Notwithstanding the foregoing, the
restrictions contained in Section 12B(i) above shall not apply to any person
solicited by Executive to work for the Company and who previously worked for or
with Executive at any prior place of employment.

C. Modification of Restrictions. It is hereby further agreed that if any court
of competent jurisdiction shall determine that the restrictions imposed in this
Section 13 are unreasonable (including, but not limited to, the definition of
Market Area or Competitor or the time period during which this provision is
applicable), the parties hereto hereby agree to any restrictions that such court
would find to be reasonable under the circumstances.

D. Injunction Rights. Executive also acknowledges that the services to be
rendered by Executive to the Company are of a special and unique character,
which gives this Agreement a peculiar value to the Company or any of its
affiliates, the loss of which may not be reasonably or adequately compensated
for by damages in an action at law, and that a material breach or threatened
breach by Executive of any of the provisions contained in this Section 13 will
cause the Company or any of its affiliates irreparable injury. Executive
therefore agrees that the Company may be entitled, in addition to the remedies
set forth above in this Section 13 and any other right or remedy, to a
temporary, preliminary and permanent injunction, without the necessity of
proving the inadequacy of monetary damages or the posting of any bond or
security, enjoining or restraining Executive from any such violation or
threatened violations.

 

- 12 -



--------------------------------------------------------------------------------

14. Successors; Binding Agreement.

A. Survival Following Merger, Consolidation or Asset Transfer. This Agreement
shall not be terminated by any merger or consolidation of the Company whereby
the Company is or is not the surviving or resulting corporation or as a result
of any transfer of all or substantially all of the assets of the Company. In the
event of any such merger, consolidation or transfer of assets, the provisions of
this Agreement shall be binding upon the surviving or resulting corporation or
the person or entity to which such assets are transferred.

B. Survivor’s Assumption of Agreement. The Company agrees that concurrently with
any merger, consolidation or transfer of assets referred to in this Section 14,
it will cause any successor or transferee to unconditionally assume, by written
instrument delivered to Executive (or Executive’s beneficiary or estate), all of
the obligations of the Company hereunder. Failure of the Company to obtain such
assumption prior to the effectiveness of any such merger, consolidation or
transfer of assets shall entitle Executive to compensation and other benefits
from the Company in the same amount and on the same terms as Executive would be
entitled hereunder if Executive’s employment were Terminated without Cause. For
purposes of implementing the foregoing, the date on which any such merger,
consolidation or transfer becomes effective shall be deemed the date of
Termination.

C. Enforceability. This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive shall die while any amounts would be payable to Executive hereunder
had Executive continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to such
person or persons appointed in writing by Executive to receive such amounts or,
if no person is so appointed, to Executive’s estate.

15. Section 409A of the Internal Revenue Code. It is the intention of the
Company and Executive that this Agreement not result in unfavorable tax
consequences to Executive under Section 409A of the Code, and the Treasury
Regulations and Internal Revenue Service guidance promulgated thereunder
(“Section 409A”) and the Agreement shall be interpreted as to so comply with, or
be exempt from, Section 409A. Notwithstanding anything to the contrary herein,
the Company and Executive agree to the provisions set forth in this Section 15
in order to comply with, or be exempt from, the requirements of Section 409A.

A. If Executive is a “specified employee” (as determined under the Company’s
Specified Employee Policy, or, in the absence of such policy, within the meaning
of Section 409A) with respect to the Company, any non-exempt non-qualified
deferred compensation subject to Section 409A and otherwise payable to or in
respect of Executive in connection with Executive’s Termination pursuant to this
Agreement shall be delayed until the earliest date upon which such amounts may
be paid without being subject to taxation under Section 409A. Any amount, the
payment or benefit of which is delayed by application of the preceding sentence,
shall be paid as soon as possible following the expiration of such period.

 

- 13 -



--------------------------------------------------------------------------------

B. All incentive bonus payments described in Section 7(D) shall be paid to
Executive, to the extent earned, in no event later than the last day of the
“applicable 2  1/2 month period”, as such term is defined in Treasury Regulation
Section 1.409A-1(b)(4)(i)(A) with respect to such payment’s treatment as a
“short-term deferral” for purposes of Section 409A.

C. With respect to the Company’s reimbursement obligations and provision of
in-kind benefits under Sections 7(C) and 7(E) hereof, and the provision of
Benefits to Executive, (i) in no event shall any such reimbursements or in-kind
benefits be made or provided later than the last day of Executive’s taxable year
following the taxable year in which the fee or expense was incurred or the tax
payment was made, as applicable, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during Executive’s taxable year may
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year of Executive, and (iii) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit, in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(iv).

D. The Tax Gross-Up payment, if any, provided under Section 12 and the tax
gross-up, if any, provided under Section 7(E) shall be provided in a manner that
complies with Treasury Regulation Section 1.409A-3(i)(1)(v), including that such
gross-up payments shall be paid by the end of Executive’s taxable year next
following Executive’s taxable year in which Executive remits the related taxes
to the relevant taxing authority. To the extent required by Section 409A, any
tax gross-up payment made with respect to any payment that is non-exempt
non-qualified deferred compensation (within the meaning of Section 409A) which
is subject to Section 409A shall be payable only upon Executive’s Separation
from Service and subject to Section 15(E).

E. The Company and Executive agree to cooperate in good faith in an effort to
comply with Section 409A. Under no circumstances shall the Company be
responsible for any taxes, penalties, interest or other losses or expenses
incurred by the Executive due to any failure to comply with Section 409A. To the
extent payments and benefits under this Agreement are subject to Section 409A,
and such payments and benefits do not so comply, the Company shall amend this
Agreement, or take such other actions as the Company deems reasonably necessary
or appropriate, to comply with Section 409A. If any provision of the Agreement
would cause such payments and benefits to fail to so comply, such provision
shall not be effective and shall be null and void with respect to such payments
or benefits, and such provision shall otherwise remain in full force and effect.

16. Company Policies. Executive’s employment with the Company is subject to the
terms and conditions contained in the Company’s Associate Policies located on HR
Link, which can be accessed through the Company’s intranet site, as in effect
from time to time (the “Associate Policies”), the content of which is
incorporated by reference herein. Executive shall be required to read,
understand and comply with the Associate Policies. The Company acknowledges and
agrees that, to the extent any Company Policy provides a benefit to Company
associates in general (including, but not limited to, PTO, severance or
relocation benefits) and such benefit is less favorable to Executive than the
benefits provided herein, the terms of this Agreement shall control.

 

- 14 -



--------------------------------------------------------------------------------

17. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement shall remain in full force and
effect and shall in no way be affected and the parties shall use their best
efforts to find an alternative way to achieve the same result.

18. Integrated Agreement. This Agreement supersedes any prior agreements,
representations or promises of any kind, whether written, oral, express or
implied between the parties hereto with respect to the subject matters herein.
It constitutes the full, complete and exclusive agreement between Executive and
the Company with respect to the subject matters herein. This Agreement cannot be
changed unless in writing, signed by Executive and the Chief Executive Officer
of the Company and approved by the Board of Directors of the Company (or the
Committee, if permitted by the Committee’s charter).

19. Waiver. No waiver of any default hereunder shall operate as a waiver of any
subsequent default. Failure by either party to enforce any of the terms or
conditions of this Agreement, for any length of time or from time to time, shall
not be deemed to waive or decrease the rights of such party to insist thereafter
upon strict performance by the other party.

20. Notices. All notices and communications required or permitted hereunder
shall be in writing and shall be deemed given (a) if delivered personally,
(b) one (1) business day after being sent by Federal Express or a similar
commercial overnight service, or (c) three (3) business days after being mailed
by registered or certified mail, return receipt requested, prepaid and addressed
to the following addresses, or at such other addresses as the parties may
designate by written notice in the manner aforesaid:

 

If to the Company:    Health Net, Inc.   

21650 Oxnard Street, 22nd Floor

Woodland Hills, CA 91367

   Attention: General Counsel If to the Executive:    Joseph C. Capezza      

 

     

 

  

21. Governing Law. The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of Delaware without regard to the principle of
conflicts of laws. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which other provisions shall remain in full force
and effect.

22. Survival and Enforcement. Sections 3, 9, 10, 12, 13 and 14 of this Agreement
and any rights and remedies arising out of this Agreement shall survive and
continue in full force and effect in accordance with the respective terms
thereof, notwithstanding any termination of this Agreement or a Termination of
Executive’s employment. The parties agree that the Company would be damaged
irreparably in the event any provision of Sections 3, 12, 13 and 14 of this
Agreement were not performed in accordance with its terms or were otherwise
breached and that money damages would be an inadequate remedy for any such
nonperformance or breach.

 

- 15 -



--------------------------------------------------------------------------------

Therefore, the Company or its successors or assigns shall be entitled in
addition to other rights and remedies existing in their favor, to an injunction
or injunctions to prevent any breach or threatened breach of any of such
provisions and to enforce such provisions specifically (without posting a bond
or other security).

23. Acknowledgement. Executive acknowledges that Executive has had the
opportunity to discuss the content of this Agreement with and obtain advice from
Executive’s attorney, have had sufficient time to and have carefully read and
fully understood all of the provisions of this Agreement, and Executive is
knowingly and voluntarily entering into this Agreement. Executive further
acknowledges that Executive is obligated to become familiar with and comply at
all times with all written policies of the Company.

[Signature Page to Follow]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the preamble to this Agreement.

 

Executive     Health Net, Inc. By:  

/s/ Joseph C. Capezza

    By:  

/s/ Jay M. Gellert

Name:   Joseph C. Capezza     Name:   Jay M. Gellert Title:   Executive Vice
President & Chief Financial Officer     Title:   President & Chief Executive
Officer

 

cc:    Linda V. Tiano    Karin Mayhew    Debbie J. Colia/Capezza Personnel File



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF SEPARATION AGREEMENT, WAIVER AND RELEASE OF CLAIMS]

This SEPARATION AGREEMENT, WAIVER AND RELEASE OF CLAIMS (this “Separation
Agreement and Release”) is made and entered into as of the dates set forth on
the signature pages hereto by and between Health Net, Inc. and its affiliates
and subsidiaries (hereinafter referred to as the “Company”) and [EXECUTIVE NAME]
(hereinafter referred to as the “Executive”).

WHEREAS, the Company and Executive are parties to an Employment Agreement dated
as of [DATE] (the “Employment Agreement”) and are entering into this Separation
Agreement and Release as a condition to Executive’s receipt of a severance
payment thereunder (capitalized terms used but not defined herein shall have the
meanings set forth in the Employment Agreement).

NOW, THEREFORE, the Company and Executive agree as follows:

 

1. Executive’s employment with the Company will terminate on [TERM DATE] (the
“Termination Date”). Upon termination of employment, Executive will not
represent to anyone that he is an employee of the Company and will not say or do
anything purporting to bind the Company. Upon Executive’s termination of
employment, Executive shall be deemed to have resigned from all other positions
with the Company, if any, held by Executive.

 

2. Executive’s termination of employment with the Company shall be considered a
[DESCRIBE TYPE OF TERMINATION] under the Employment Agreement, and Executive is
therefore eligible to receive [DESCRIBE PAYMENTS AND OTHER BENEFITS TO BE
RECEIVED (SEVERANCE, BENEFIT CONTINUATION/COBRA, ETC.].

 

3. Executive acknowledges that all unused accrued vacation and unused personal
absence time will be paid in Executive’s final regular paycheck in keeping with
the Company’s policy and practice or such shorter time as may be required by
applicable law. Executive further acknowledges that no further
vacation/paid-time-off or other benefits will accrue after the Termination Date.

 

4. Executive’s participation in all Company employee benefit plans as an active
employee shall cease on the Termination Date, and Executive shall not be
eligible to make contributions to or to receive Company matching contributions
under the Health Net, Inc. 401(k) Associate Savings Plan, or to make any
deferrals pursuant to any deferred compensation plan of the Company after the
Termination Date (it being understood that Executive shall be entitled to all
vested benefits accrued as of the date hereof under the Company’s 401(k) Savings
Plan and any deferred compensation plan). If, immediately prior to the
Termination Date, Executive participates in any Company employee welfare benefit
plan, Executive’s participation in such plan shall continue on the same terms
and conditions, including the same co-payment terms, until 11:59 p.m. (Pacific
Time) on the last day of the month in which the Termination Date occurs.

 

A - 1



--------------------------------------------------------------------------------

5. In partial consideration of the Company providing Executive the payments and
benefits set forth above and as a condition to receive such payments and
benefits, which Executive acknowledges he is not otherwise entitled to receive,
Executive freely and voluntarily enters into this Separation Agreement and
Release and, by signing this Separation Agreement and Release, Executive, on his
own behalf and on behalf of his heirs, beneficiaries, successors,
representatives, trustees, administrators and assigns, hereby waives and
releases the Company, and each of its past, present and future officers,
directors, shareholders, employees, consultants, accountants, attorneys, agents,
managers, insurers, sureties, parent and sister corporations, divisions,
subsidiary corporations and entities, partners, joint venturers, affiliates,
beneficiaries, successors, representatives and assigns, from any and all claims,
demands, damages, debts, liabilities, controversies, obligations, actions or
causes of action of any nature whatsoever, whether based on tort, statute,
contract, indemnity, rescission or any other theory of recovery, including but
not limited to claims arising under federal, state or local laws prohibiting
discrimination in employment, including Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1870, as amended, claims of disability
discrimination under the Americans with Disabilities Act, the Age Discrimination
in Employment Act, as amended (“ADEA”), the Worker Adjustment and Retraining
Notification Act (“WARN”), or claims growing out of any legal restrictions on
the Company’s right to terminate its employees and whether for compensatory,
punitive, equitable or other relief, whether known, unknown, suspected or
unsuspected, against the Company, including without limitation claims which may
have arisen or may in the future arise in connection with any event which
occurred on or before the date of Executive’s execution of this Separation
Agreement and Release. The provisions in this paragraph do not extend to any
rights Executive may have to enforce the terms of this Agreement and are not
intended to prohibit Executive from filing a claim for unemployment insurance.

 

6. Executive expressly waives any right or claim of right to assert hereafter
that any claim, demand, obligation and/or cause of action has, through
ignorance, oversight or error, been omitted from the terms of this Separation
Agreement and Release. Executive makes this waiver with full knowledge of his
rights and with specific intent to release both his known and unknown claims,
and therefore specifically waives the provisions of Section 1542 of the Civil
Code of California or other similar provisions of any other applicable law,
which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

Executive understands and acknowledges the significance and consequence of this
Separation Agreement and Release and of such specific waiver of Section 1542,
and expressly agrees that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected claims, demands, obligations and causes of
action herein above specified.

 

7.

Executive shall not initiate or cause to be initiated against the Company any
compliance review, suit, action, investigation or proceeding of any kind, or
voluntarily participate in same, individually or as a representative, witness or
member of a class, under contract,

 

A - 2



--------------------------------------------------------------------------------

 

law or regulation, federal, state or local, pertaining to any matter related to
his employment with the Company, unless Executive first cooperates in making his
allegations known to the Company for the Company to take corrective action at a
time and place designated by the Company. Executive represents and warrants that
he has not, to date, initiated (or caused to be initiated) any such review,
suit, action, investigation or proceeding; provided, however, that nothing in
this Section 7 shall restrict Executive’s ability to challenge the validity of
any release herein of ADEA claims nor to any suit or action brought by Executive
to assert such a challenge. In addition, Executive shall, without further
compensation, cooperate with and assist the Company in the investigation of,
preparation for or defense of any actual or threatened third party claim,
investigation or proceeding involving the Company or its predecessors or
affiliates and arising from or relating to, in whole or in part, Executive’s
employment with the Company or its predecessors or affiliates for which the
Company requests Executive’s assistance, which cooperation and assistance shall
include, but not be limited to, providing testimony and assisting in information
and document gathering efforts. In this connection, it is agreed that the
Company will use its reasonable best efforts to assure that any request for such
cooperation will not unduly interfere with Executive’s other material business
and personal obligations and commitments.

 

8. Executive agrees he will return to the Company immediately upon termination
any building keys, security passes or other access or identification cards and
any Company property that was in his possession, including but not limited to
any documents, credit cards, computer equipment, mobile phones or data files.
Executive agrees to clear all expense accounts and pay all amounts owed on any
corporate credit cards which the Company previously issued to Executive, subject
to the Company’s obligation to reimburse Executive for any properly reimbursable
business expenses in accordance with the Company’s expense policies and
procedures then in effect.

 

9. Executive shall not, without the Company’s written consent by an authorized
representative, at any time prior or subsequent to the execution of this
Separation Agreement and Release, disclose, use, remove or copy any
confidential, trade secret or proprietary information he acquired during the
course of his employment by the Company, including without limitation, any
technical, actuarial, economic, financial, procurement, provider, customer,
underwriting, contractual, managerial, marketing or other information of any
type that has economic value in the business in which the Company is engaged,
but not including any previously published information or other information
generally in the public domain.

 

10.

In addition to any other part or term of this Separation Agreement and Release
or the Employment Agreement, Executive agrees that he will not, (a) for a period
of one (1) year from the date of this Agreement, irrespective of the reason for
the termination, either directly or indirectly, on his own behalf or on behalf
of any other person: (1) make known to any person, firm, corporation or other
entity of any type, the names and addresses of any of the Company’s customers,
enrollees or providers or any other information pertaining to them; or
(2) disrupt, solicit or influence or attempt to solicit, disrupt or influence
any of the Company’s customers, providers, vendors, agents or independent
contractors with whom the Executive became acquainted during the course of
employment or service for the purpose of terminating such a person’s or entity’s

 

A - 3



--------------------------------------------------------------------------------

 

relationship with the Company or causing such a person or entity to associate
with a competitor of the Company, and (b) for [a period of one (1) year] [the
six (6) month period] following the Termination Date undertake any employment or
activity prohibited by the Employment Agreement. The prohibitions of this
paragraph are not intended to deny employment opportunities within the
Executive’s field of employment but are limited only to those prohibitions
necessary to protect the Company from unfair competition. In addition, Executive
agrees that, for [a period of one (1) year] [the six (6) month period] following
the Termination Date, he shall not, directly or indirectly solicit, interfere
with, hire, offer to hire or induce any person, who is or was an employee of the
Company or any of its affiliates at the time of such solicitation, interference,
hiring, offering to hire or inducement, to discontinue his/her relationship with
the Company or any of its affiliates or to accept employment by, or enter into a
business relationship with, Executive or any other entity or person.

 

11. Executive further agrees that, in exchange for the consideration set forth
in Section 2 hereof, Executive shall not make any disparaging comments and/or
statements to anyone either orally or in writing about the Company and/or its
employees.

 

12. Nothing contained herein shall be construed as an admission of any wrongful
act, including but not limited to violation of any contract, express or implied,
or any federal, state or local employment laws or regulations, and nothing
contained herein shall be used for any purpose except in proceedings related to
the enforcement of this Separation Agreement and Release.

 

13. If any part or term of this Separation Agreement and Release is held invalid
or unenforceable by any court or arbitrator, such invalidity or unenforceability
shall not affect in any way the validity or enforceability of any other part or
term of this Separation Agreement and Release. In addition, if any court of
competent jurisdiction construes the covenants contained in Section 10 hereof,
or any part thereof, to be unenforceable in any respect, the court may reduce
the duration or scope to the extent necessary so that the provision is
enforceable, and the provision, as reduced, shall then be enforceable.

 

14. Executive agrees and acknowledges that this Separation Agreement and Release
recites all payments and benefits Executive is entitled to receive hereunder and
under the Employment Agreement, and that no other payments or benefits will be
asserted or requested by Executive.

 

15. The Executive acknowledges that he has had an opportunity to consult and be
represented by counsel of his own choosing in the review of this Separation
Agreement and Release, and that he has been advised by the Company to do so,
that the Executive is fully aware of this Separation Agreement and Release and
of its legal effect, that the preceding paragraphs recite the sole consideration
for this Separation Agreement and Release, and that Executive enters into this
Separation Agreement and Release freely, without coercion, and based on the
Executive’s own judgment and not in reliance upon any representation or promise
made by the other party, other than those contained herein. There may be no
modification of the terms of this Separation Agreement and Release except in
writing signed by the parties hereto including an appropriately authorized
officer of the Company.

 

A - 4



--------------------------------------------------------------------------------

16. This Separation Agreement and Release constitutes the full, complete and
exclusive agreement between Executive and the Company with respect to the
subject matters herein and supersedes any prior agreements, representations or
promises of any kind, whether written, oral, express or implied, with respect to
the subject matters herein. This Separation Agreement and Release cannot be
changed unless in writing, signed by Executive and an authorized officer of the
Company.

 

17. If there is any dispute between the Company and Executive over the terms or
obligations under this Separation Agreement and Release, that dispute shall be
resolved by binding arbitration before a single neutral arbitrator who shall be
a retired judge. The arbitration shall proceed in accordance with the
then-current rules of the Commercial American Arbitration Association to the
extent not inconsistent with this Separation Agreement and Release. The judgment
of the arbitrator shall be final, binding and nonappealable, and may be entered
in any state or federal court having jurisdiction thereafter. The arbitrator
shall be bound to apply and follow the applicable state or federal laws in
reaching a decision in this matter. Any disagreement regarding whether a dispute
is required to be arbitrated pursuant to this Separation Agreement and Release
shall be decided by the arbitrator. The Federal Arbitration Act, 9 U.S.C.
Sections 1-16, shall govern the interpretation and enforcement of this
Section 17. The prevailing party will be entitled to recover reasonable
attorney’s fees and costs incurred in any action to enforce or defend this
Separation Agreement and Release.

 

18. This Separation Agreement and Release shall be construed and governed by the
laws of the State of Delaware.

EXECUTIVE ACKNOWLEDGES BY SIGNING BELOW that (i) Executive has not relied upon
any representations, written or oral, not set forth in this Separation Agreement
and Release; (ii) at the time Executive was given this Separation Agreement and
Release Executive was informed in writing by the Company that (a) Executive had
at least 21 days in which to consider whether Executive would sign the
Separation Agreement and Release and (b) Executive should consult with an
attorney before signing the Separation Agreement and Release; and
(iii) Executive had an opportunity to consult with an attorney and either had
such consultations or has freely decided to sign this Separation Agreement and
Release without consulting an attorney.

Executive further acknowledges that he may revoke acceptance of this Separation
Agreement and Release by delivering a letter of revocation within seven (7) days
after the later of the dates set forth below addressed to: Health Net, Inc.,
Organization Effectiveness Department, 21650 Oxnard Street, Woodland Hills,
California 91367, Attention: Karin Mayhew.

Finally, Executive acknowledges that he understands that this Separation
Agreement and Release will not become effective until the eighth (8th) day
following his signing this Separation Agreement and Release and that if
Executive does not revoke his acceptance of the terms of this Separation
Agreement and Release within the seven (7) day period following the date on
which Executive signs this Separation Agreement and Release as set forth above,
this Separation Agreement and Release will be binding and enforceable.

[Signature Page Follows]

 

A - 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
and Release as of the dates set forth below.

 

Executive     Health Net, Inc. By:  

[EXHIBIT COPY]

    By:  

[EXHIBIT COPY]

Name:       Name:   Title:       Title:   Dated:  

[TO BE INSERTED]

    Dated:  

[TO BE INSERTED]

 

A - 6